      Case 3:17-cv-00325-DPM Document 53 Filed 07/07/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

BRANDON HAYS                                                PLAINTIFF

v.                       No. 3:17-cv-325-DPM

CONNECTICUT VALLEY ARMS, INC.;
JOHN DOES 1-2; and BLACKPOWDER
PRODUCTS, INC.                                          DEFENDANTS

                             JUDGMENT
     Hays' s claims against Connecticut Valley Arms and Does are
dismissed without prejudice.        His claims against Blackpowder
Products are dismissed with prejudice.



                                 D .P. Marshall Jr.
                                 United States District Judge
